Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub. 2006/0095700).
Regarding independent claim 1, Sato discloses a storage device (Fig.2: storage 42) connected via a data line to a migration source storage device (Fig.2: source storage unit 100A and 100B) that stores migration target data, wherein a transportable external mass storage device (Fig.2: destination storage unit 110 connected by the external port 44) that stores the migration target data migrated from the migration source storage device (Fig.2: source storage unit 100A and 100B) is connected to the storage device (Fig.2: storage 42), and the storage device references logical configuration information (Fig.9) received from the migration source storage device via the data line and restores and stores the migration target data stored in the external mass storage device (Fig.2: destination the logical configuration information 123, by this configuration information 1, the area of the transfer-source configuration information of the migration configuration conversion table 68D is updated)

Regarding independent claim 7,  Sato discloses a data migration method for migrating migration target data stored in a first storage device(Fig.2: storage 42 in 100A) installed in a migration source data center (Fig.2: source storage unit 100A and 100B) to a second storage device installed in a migration destination data center (Fig.2: destination storage unit 110 connected by the external port 44), wherein the first storage device (Fig.2: storage 42 in 100A) of the migration source data center (Fig.2: source storage unit 100A and 100B) is connected to the second storage device (Fig.2: storage 42 in 110) of the migration destination data center (Fig.2: source storage unit 100A and 100B) via a data line, a transportable external mass storage device (Fig.2: destination storage unit 110 connected by the external port 44) is connected to the first storage device (Fig.2: storage 42 in 110) and stores the migration target data, logical configuration information (Fig.9) relating to the migration target data is transmitted from the first storage device (Fig.2: storage 42 in 100A) to the second storage device (Fig.2: storage 42 in 110) via the data line (Fig.2: port 44), and the second storage device (Fig.2: storage 42 in 110) is connected to the external mass storage device (Fig.2: destination storage unit 110 connected by the external port 44) storing the migration target data and references the logical configuration information (Fig.9) received via the data line, and the migration target data stored in the external mass storage device (Fig.2: destination storage unit 110 connected by the external port 44) is restored in the second storage device (Fig.2: storage 42 in 110) ([0173]: the control table address which serves as the reference party that corresponds to the transfer-source storage unit 100 is acquired from the storage unit control table 120 and the control table 121 that corresponds to this is detected, and referring to the configuration information 1 in this control table 121, that is, the physical configuration information 122 and the logical configuration information 123, by this configuration information 1, the area of the transfer-source configuration information of the migration configuration conversion table 68D is updated)

Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Sato et al. (US Pub. 2006/0095700), discloses “a storage device connected via a data line to a migration source storage device that stores migration target data, wherein a transportable external mass storage device that stores the migration target data migrated from the migration source storage device is connected to the storage device, and the storage device references logical configuration information received from the migration source storage device via the data line and restores and stores the migration target data stored in the external mass storage device”. 
However, the prior art differs from the present invention because the prior art fails to disclose “wherein the migration source storage device divides the migration target data stored in the external mass storage device into a plurality of data blocks that do not overlap each other, and a set of the divided data blocks and identification signs associated with the data blocks are stored in the external mass storage device, the identification signs are transmitted to the storage device via the data line, and 
Claims 2 and 8 identify the distinct features “wherein the migration source storage device divides the migration target data stored in the external mass storage device into a plurality of data blocks that do not overlap each other, and a set of the divided data blocks and identification signs associated with the data blocks are stored in the external mass storage device, the identification signs are transmitted to the storage device via the data line, and the storage device identifies the data blocks associated with the identification signs from the set of data blocks stored in the external mass storage device, references the logical configuration information, and restores and stores the identified data block", which are not taught or suggested by the prior art of records.
The closest prior art, Sato et al. (US Pub. 2006/0095700), discloses “a storage device connected via a data line to a migration source storage device that stores migration target data, wherein a transportable external mass storage device that stores the migration target data migrated from the migration source storage device is connected to the storage device, and the storage device references logical configuration information received from the migration source storage device via the data line and restores and stores the migration target data stored in the external mass storage device”. 
However, the prior art differs from the present invention because the prior art fails to disclose “wherein after the migration target data is stored in the external mass storage device, data is able to be input to and output from the migration target data within the migration source storage device, and the storage device requests, via the data line, the migration source storage device to provide data for shortage corresponding to a difference between the logical configuration information and the migration target data and acquires the data from the migration source storage device in the restoration of the migration target data”.

The closest prior art, Sato et al. (US Pub. 2006/0095700), discloses “a storage device connected via a data line to a migration source storage device that stores migration target data, wherein a transportable external mass storage device that stores the migration target data migrated from the migration source storage device is connected to the storage device, and the storage device references logical configuration information received from the migration source storage device via the data line and restores and stores the migration target data stored in the external mass storage device”. 
However, the prior art differs from the present invention because the prior art fails to disclose “wherein the migration source storage device transmits snapshot information to the storage device via the data line in order to restore a snapshot formed by acquiring a static data image of the migration source storage device at certain time, and the storage device references the snapshot information received via the data line and restores and stores the migration target data stored in the external mass storage device.”.
Claims 6 and 12 identify the distinct features “wherein the migration source storage device transmits snapshot information to the storage device via the data line in order to restore a snapshot formed by acquiring a static data image of the migration source storage device at certain time, and the storage device references the snapshot information received via the data line and restores and stores 
Claims 2-6 and 8-12 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135